798 F.2d 1415
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vincent PRESTON, Delores Preston, Plaintiff-Appellant,v.Officer Edward DONAHUE, Badge No. 46, Officer JosephMattern, Badge No. 5, John Does-City of ClevelandPolice Officers, City of Cleveland,Regional Transit Authority,Defendants-Appellees.
No. 86-3257.
United States Court of Appeals, Sixth Circuit.
July 17, 1986.

Before JONES and MILBURN, Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
An order was entered by this Court on April 2, 1986, directing appellants to show cause why their appeal should not be dismissed for lack of jurisdiction.  Appellants have failed to respond.


2
It appears from the record that the final order was entered February 14, 1986.  The notice of appeal filed on March 18, 1986, was one day late.  Rules 4(a) and 26(a), Federal Rules of Appellate Procedure.


3
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory and jurisdictional prerequisite which this Court can neither waive nor extend.  Peake v. First Nat'l Bank & Trust Co., 717 F.2d 1016 (6th Cir.1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time for filing a notice of appeal.


4
Accordingly, it is ORDERED that the appeal be and it hereby is dismissed for lack of jurisdiction.  Rule 9(d)(1), Rules of the Sixth Circuit.